WARNER, Judge,
concurring specially.
I concur in the affirmance and write only to address the points with respect to hearsay statements of coconspirators raised in the dissent. I do not deem the telephone call between Detective Lightborn and appellant as an inadmissible hearsay statement. That, if anything, is appellant’s own statement and thus comes within the admission exception to the hearsay rule. Section 90.803(18)(a), Fla.Stat. (1989). In fact, when appellant testified, she acknowledged the phone call.
Thus, I view only the statement of cocon-spirator Mayer to Spear as problematic. But when the evidence of the call between Lightborn and appellant is added to that listed by the state, as set forth in the dissent, I deem it a sufficient basis for the admission of the testimony.